Citation Nr: 1533270	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-06 367A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for anxiety.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from July 1978 to June 1982 and from June 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the White River Junction, Vermont, regional office of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a videoconference hearing before the undersigned in February 2014.  For legal reasons, the Veteran was unable to appear.  However, his representative was present, and offered statements on the record in support of the Veteran.  A transcript of this hearing is in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the February 2014 hearing, the Veteran's representative stated that the Veteran and his wife were married while the Veteran was on active service.  The representative indicates that the wife would state that the Veteran began to experience depression during service, and that he gradually deteriorated until he experienced an incident with the police in 2008 that led to his incarceration.  

The record does not include any statement from the Veteran's wife regarding the Veteran's mental health in service or in the years following his discharge from service.  The Board finds that she should be provided an opportunity to submit such a statement.  

The representative also stated that the Veteran has been receiving treatment for his claimed psychiatric disabilities from VA.  These treatment records are not part of the evidentiary record, and must be obtained.  Similarly, the representative said that the Veteran underwent psychiatric evaluation prior to his trial, and that he received treatment during his incarceration.  The record shows that the Veteran was incarcerated at MVR Correctional Facility in Rutland, Vermont.  With permission from the Veteran, an attempt must be made to obtain these records.  

The Veteran has not been afforded a VA examination of his claimed psychiatric disabilities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Veteran's representative stated at the hearing that the Veteran was currently receiving treatment for his claimed psychiatric disabilities, which is an indication of current diagnoses.  He further stated that the Veteran's wife would attest to his psychiatric symptoms in service and in the intervening years between discharge from service and the manifestation of his current disabilities.  The Board believes that the low threshold for finding a link between the current disability and service had been met, and that the Veteran should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit a statement from his wife that describes the Veteran's psychiatric disabilities during service and after discharge from service.  Any statement that is received should be added to the record.  

2.  Obtain all VA treatment records pertaining to the treatment of the Veteran's claimed psychiatric disabilities and associate them with the record.  

3.  After receiving any necessary permission from the Veteran, obtain all medical records generated in conjunction with his trial, as well as all medical records regarding treatment for psychiatric disabilities during his incarceration at MVR Correctional Facility in Rutland, Vermont.  

Notify the Veteran and his representative that ultimately it is their responsibility to see that these private records are received by VA and that they may submit these records themselves.  

4.  After all available records requested above have been received, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims folder.  

The examiner should answer the following questions:

a) Is any current psychiatric disability (any disability identified at any time since 2010) the result of a disease or injury in service or have its onset in service?  

b) If a previously diagnosed psychiatric disability is no longer present, was the previous diagnosis made in error, or has the disability gone into remission?

The examiner should provide reasons for the opinions.  If the examiner is unable to provide any requested opinion without resort to speculation, examiner should state whether the inability is due to the limits of the examiner's medical knowledge or the limits of medical knowledge in general, and wether there additional evidence that, if obtained, would permit the opinion to be provided.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

